DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih (US 2021/0407453).
	In regard to claim 1, Shih teaches a fingerprint recognition panel, comprising: a plurality of fingerprint recognition circuits arranged in a matrix (elements 21 fig. 3); a plurality of reading signal lines (fig. 5 RO); a gate driving circuit (element 35); and a plurality of scanning lines connected with the gate driving circuit (G-Comb); wherein each of the fingerprint recognition circuits comprises: a reset module (fig. 5A element t1); a photo-electric conversion module (element PS); a driving transistor (element T2); and a reading control module (element T3); wherein the gate driving circuit is configured to output scanning signals to the plurality of scanning lines successively (fig. 7A and bottom of paragraph 44); in the each fingerprint recognition circuit: the reset module is connected with a reset control end (fig. 5A G-comb(i)), a reset signal end (VDD1) and a gate of the driving transistor respectively (fig. 5A element T2) and configured to provide a signal of the reset signal end to the gate of the driving transistor under control of the reset control end (paragraph 31); the photo-electric conversion module is connected with the gate of the driving transistor and configured to convert a photo signal to an electric signal (fig. 5A, PS connected to gate of T2); a source electrode of the driving transistor is connected with a reference voltage end (VDD2), and a drain electrode of the driving transistor is connected with the reading control module and configured to output a signal to the reading control module under control of a gate potential of the driving transistor (paragraph 29 and fig. 5A. Shih teaches the transistors being NMOS or PMOS making the drain and source interchangeable); and the reading control module is connected with a reading control end (G-comb(i-1)), a signal output end (RO) and the drain electrode of the driving transistor respectively (T2 connected to T3) and configured to provide the signal output by the driving transistor to the signal output end under control of the reading control end (paragraph 31); the fingerprint recognition circuits in each row are in connection with two different scanning lines (fig 5A, G-comb(i) and G-comb(i-1), wherein the reading control ends of the reading control modules are connected with a first scanning line, and the reset control ends of the reset modules are connected with a second scanning line (fig. 5A); and signal output ends of the fingerprint recognition circuits of each column are in corresponding connection with one of the reading signal lines (RO); and the first scanning line in connection with the fingerprint recognition circuits of an nth row and the second scanning line in connection with the fingerprint recognition circuits of an (n-m)th row are the same scanning line (fig. 5A and fig. 4); or the second scanning line in connection with the fingerprint recognition circuits of the nth row and the first scanning line in connection with the fingerprint recognition circuits of the (n-m) row are the same scanning line; n is a positive integer larger than 1 and smaller than or equal to N; N is a total number of rows of the fingerprint recognition circuits, and is larger than 1; and m is a positive integer smaller than n.
	In regard to claim 2, Shih teaches m=1 (figs. 4 and 5. The directions are not defined in the claim and are arbitrary).
	In regard to claim 3, Shih teaches wherein the reading control module comprises a first switch transistor, wherein: a first electrode of the first switch transistor is connected with the drain electrode of the driving transistor (fig. 5A, electrode of T2 connected to T3. As stated above Shih teaches using a PMOS or NMOS configuration meaning the drain and source could be either way); a gate of the first switch transistor is connected with the reading control end (fig. 5A G-comb(i-1)); and a second electrode of the first switch transistor is connected with the signal output end (fig. 5A RO).
	In regard to claim 4, Shih teaches wherein the photo-electric conversion module comprises: a capacitor (C); and a photo-electric diode (PS); wherein a cathode of the photo-electric diode is connected with the gate of the driving transistor, and the capacitor is in parallel connection with the photo-electric diode (Fig. 5A).
	In regard to claim 5, Shih teaches wherein the reset module comprises a second switch transistor (T1), wherein: a first electrode of the second switch transistor is connected with the reset signal end (VDD1); a second electrode of the second switch transistor is connected with the gate of the driving transistor (T1 connected to T2); and a gate of the second switch transistor is connected with the reset control end (G-comb(i)).
	In regard to claim 11, Shih teaches a display device (fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Lim et al. (US 2021/0210557).
	In regard to claim 6, Shih teaches a plurality of reset signal lines (fig. 3); wherein the reset signal ends of the fingerprint recognition circuits of each row or the reset signal ends of the fingerprint recognition circuits of each column are in connection with one of the reset signal lines (fig. 3, each column has separate reset line); but does not teach a plurality of reference voltage lines; the reference voltage ends of the fingerprint recognition circuits of each row or the reference voltage ends of the fingerprint recognition circuits of each column are in connection with one of the reference voltage lines.
	Lim et al. teach a plurality of reference voltage lines; the reference voltage ends of the fingerprint recognition circuits of each row or the reference voltage ends of the fingerprint recognition circuits of each column are in connection with one of the reference voltage lines (fig. 7 VL and paragraph 128).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Shih with the separate reference voltage lines of Lim et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Shih with the separate reference voltage lines of Lim et al. because the separate voltage lines of Lim et al. would work equally well in the apparatus of Shih as they do separately and would provide predictable results.
In regard to claim 7, Shih teaches wherein the reset signal ends of the fingerprint recognition circuits of each row are in connection with one of the reset signal lines (fig. 5A); the reset signal lines and the scanning lines both extend in a row direction (fig. 3); and the reset signal lines and the scanning lines are disposed to be at a same layer and of a same material (fig. 3 and fig. 5A. the scanning lines and reset lines are one and the same. See also fig. 8 and paragraph 47 which describes the reset and select and g-comb lines are all made of metal-1 layer M1).
In regard to claim 8, Shih teaches wherein the reset signal ends of the fingerprint recognition circuits of each column are in connection with one of the reset signal lines (fig. 5A); the reset signal lines and the reading signal lines both extend in a column direction (see fig. 4, the reading and reset lines go in both the vertical and horizontal directions); and the reset signal lines and the reading signal lines are disposed to be at a same layer and of a same material (fig. 8 and paragraph 47).
In regard to claims 9 and 10, Shih and Lim et al. teach reference voltage lines, scanning lines and reading lines (see rejections above). Shih and Lim et al. are silent as to the direction and layer of the reference voltage lines; however, Shih does state in fig. 8 and paragraph 47 that the fingerprint detection lines are made of the same metal in the same layer.  
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Shih and Lim et al. with the claimed reference voltage lines. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Shih and Lim et al. with the claimed reference voltage lines because the claimed reference voltage lines would be mere rearrangement of parts from the reference voltage lines of Shih and Lim et al. Rearranging the lines would not matter to the operation of the device and absent a showing of criticality would be obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623